Case 1:19-cv-00505-TSE-TCB Document 294 Filed 06/26/20 Page 1 of 2 PageID# 5820



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                               Alexandria Division


 ADVANCED TRAINING GROUP
 WORLDWIDE,INC.,
         Plaintiff,

                   V.                                                     Civil Action No. 19-cv-505


 PROACTIVE TECHNOLOGIES INC.,
                   Defendant.

                                                          ORDER


          A telephonic hearing in this matter is scheduled for July 9,2020 at 2:00 p.m.on the parties'

 motions in limine. The telephonic hearing currently scheduled for July 9, 2020 at 2:00 p.m. must

 be rescheduled to July 15, 2020 at 1:30 p.m.

          Moreover, as noted in the June 1,2020 Order, General Order 2020-16 ordered that no civil

 jury trials shall be conducted in the Eastern District of Virginia until further notice. See General

 Order 2020-16, at 5.^ Accordingly, the jury trial in this matter that is currently scheduled to begin

 on July 27,2020 at 10:00 a.m. must be postponed.

          For the July 15, 2020 hearing on the parties' motions in liminey the parties are hereby

 ordered to be prepared to inform the Court how long they expect to need for trial and to inform the




'Specifically, General Order 2020-16 states:

          [C)ivil jury trials are postponed indefinitely at this time in light ofcriminal defendants' constitutional
          and statutory speedy trial rights. Importantly, the Court's anticipated reduced capacity to try jury trials
          during the upcoming months, coupled with the backlog of cases caused by the COVID-19 pandemic,
          mandates that criminal matters be prioritized and that resources be focused on trying criminal cases as soon
          as it is safe to do so. After criminal jury trials resume and the precautionary procedures and trial schedules
          are better established, the Court will reassess its capacity to conduct civiljury trials and then announce a
          date for the resumption of civil jury trials.

 Id. at 16-17.
Case 1:19-cv-00505-TSE-TCB Document 294 Filed 06/26/20 Page 2 of 2 PageID# 5821
